ACCEPTED
                                                                                                     03-14-00570-CR
                                                                                                            3650067
                                          RICHARD E. WETZEL                                THIRD COURT OF APPEALS
                                                                                                      AUSTIN, TEXAS
                                            ATTORNEY AT LAW                                      1/5/2015 1:52:06 PM
                                                                                                   JEFFREY D. KYLE
                                      1411 WEST AVENUE, SUITE 100                                             CLERK
                                            AUSTIN, TX 78701
                                             (512) 469-7943
Board Certified Criminal Law                                                    (512) 474-5594 - fax
And Criminal Appellate Law by                                                  RECEIVED
                                                                         wetzel_law@        IN com
                                                                                       1411 west.
The Texas Board of Legal Specialization                                   3rd COURT OF APPEALS
                                                               www.TexasCriminalAppealsLawyer.com
                                                                              AUSTIN, TEXAS
                                            January 5, 2015               1/5/2015 1:52:06 PM
                                                                            JEFFREY D. KYLE
                                                                                  Clerk
Heather Kellar
District Clerk
150 N. Seguin Avenue Ste. 304
New Braunfels, TX
78130

        Re: State of Texas v. Eric Byron Crayton, Cause No. CR 2012-225, in the 20i11
        District Court of Comal County and Eric Byron Clayton v. State of Texas, No. 03-
        14-00570-CR

Dear Clerk Kellar:

      Pursuant to TEX. R. APP. P. 34.5(c)(l), this letter will serve as my official request
for you to prepare and file a supplemental Clerk's Record in the above-styled and
numbered cause. The Clerk's Record previously filed does not contain Judge Robison's
fmdings of fact and conclusions of law of July 1, 2014, on Crayton' s motion to suppress.
The Register of Actions reflects they were filed on that date. I need those findings and
conclusions in order to effectively represent Mr. Crayton on appeal.

        Thank you for your attention and cooperation in this matter.

                                                      Sincerely,




                                                      Richard E. Wetzel
                                                      Attorney at Law

cc: Court of Appeals
    ACDA Presley